Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The office action is in response to communication filed on 12/15/2017. Claims 1-20 are presented for examination and are pending. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “520” in paragraph [0047]. Based on paragraph [0047], it appears that “420” in figure 5 should be replaced with “520”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on
12/15/2017 has been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2017 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS forms 1449 filed 12/15/2017 are attached to the instant Office action.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0050], line 3, “broadcasting gradient from host” should read “broadcasting gradients from host.”
Paragraph [0083], line 3, “per block 604” should read “per block 605” based on figure 6.
Paragraph [0083], lines 8-10, “Next, it expands the search space of the chunk=lapse min, it updates the values of best_chunk and lapse_min to the current values (per block 650).” The line should read “Next, it updates the values of best_chunk and lapse_min to the current values (per block 650).”
Paragraph [0085], line 1 states “In fig. 8…gradients are denoted by Gi.” However, there is no “Gi” in figure 8.
Paragraph [0036], line 13, “synchronizations that conventional” should read “synchronizations than conventional.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification in paragraph [0016] discloses that the terms “CPU” and “host” are used interchangeably and that the involved multiple GPUs and involved CPU(s) are located on a same host computer or "host" in short. It is unclear from the specification if the involved CPU(s) is/are the same as the host CPU or if the host CPU is separate from the involved CPUS(s). 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-8, recites that each of the multiple GPUs and the at least one CPU performs a synchronization operation. It is unclear whether the GPUs and CPUs are synchronizing with each other and are all doing the same synchronization operation or only the at least one CPU is synchronizing with the multiple GPUs.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-2, 7-9, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “GeePS: Scalable Deep Learning on Distributed GPUs with a GPU-Specialized Parameter Server” to Cui et al, (hereinafter, “Cui”) in view of “GeePS: Scalable deep learning on distributed GPUs with a GPU-specialized parameter server” to Cui et al, (hereinafter, “Cui-2”).
As per claim 1, Cui teaches a computer-implemented method for accelerating neural network data parallel training in multiple graphics processing units (GPUs) using at least one central processing unit (CPU), (Cui, section 1 pg. 1; “a parameter server system specialized for scaling deep learning applications across GPUs…handles the synchronization and communication complexities associated with sharing the model parameters being learned across parallel workers…supports data-parallel model training…and carefully orchestrating data movement between CPU and GPU memory”).
Cui fails to explicitly teach the method comprising: forming a set of chunks, each of the chunks including a respective group of neural network layers other than a last layer; and performing one or more chunk-wise synchronization operations during a backward phase of the neural network data parallel training.
However, Cui-2 teaches the method comprising: forming a set of chunks, each of the chunks including a respective group of neural network layers other than a last layer (Cui-2, slides 14-18; discloses that the nodes across two layers are grouped together. Slide 15 shows layers other than the last layer grouped together. Examiner note: the grouping of two layers together is a chunk of layers);   and 
(Cui-2, slides 14-18; discloses that two layers are chunked together at each step during the forward and backward passes).  
Cui and Cui-2 are analogous because they are both directed to large scale neural network training. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cui-2’s method of chunking layers together during the forward and backward phases of training into Cui’s method of scalable deep learning on distributed GPUs into in order to improve scalability, convergence, speed, and throughput of the network training (Cui-2, slide 31).
As per claim 2, the combination of Cui and Cui-2 as shown above teaches computer-implemented method for accelerating neural network data parallel training of claim 1. Cui further teaches the computer-implemented method of claim 1, wherein the neural network data parallel training is performed over a plurality of iterations (Cui, section 3.2 pg. 5; “GeePS exploits the iterative nature of model training to provide batch-wide optimizations, such as pre-built indexes for an entire batch that enable GPU-efficient parallel “gathering” and updating of the set of parameters accessed in a batch. “); and 
the method further comprises evaluating a performance of the neural network data parallel training at each of the plurality of iterations (Cui, section 5.3 pg. 13; “We… measure the throughput, in terms of # connections trained per second…”).
As per claim 7, the combination of Cui and Cui-2 as shown above teaches the computer implemented method of claim 1. Cui further teaches the computer-implemented method of claim 1, further comprising sending, from each of the multiple GPUs to the at least one CPU for accumulation, partial gradients for one or more of the chunks, while each of the multiple GPUs continue to compute partial gradients for one or more other ones of the chunks (Cui, section 3.3 pg. 5; “It moves the data, between GPU and CPU memory in the background, minimizing overhead by overlapping the transfers with the training computation.” Examiner note: the data being moved is the gradient data and the training computation is understood as the computation of other layers’ partial gradients during training).
As per claim 8, the combination of Cui and Cui-2 as shown above teaches the computer implemented method of claim 7. Cui further teaches the computer-implemented method of claim 7, further comprising broadcasting, from the at least one CPU to the multiple GPUs, a global gradient determined by the at least one CPU. (Cui, section 5.4 pg. 13; “the parameter data of each layer is stored in a distinct table, the parameter updates of a layer can be sent to the server and propagated to other workers.” Examiner note: the updates of a layer are understood as the global gradients determined by the CPU and the other workers are understood as the multiple GPUs).
As per claim 9, the combination of Cui and Cui-2 as shown above teaches the computer implemented method of claim 8. Cui further teaches the computer-implemented method of claim 8, wherein a first dedicated stream is used for said sending step and to call a callback function to cause continued computation of the partial gradients for the one or more other ones of the chunks, and a second dedicated stream is used for said broadcasting step. (Cui, section 3.3 pg. 6; “to minimize slowdowns, our parameter server uses separate threads to perform the Read and Update operations in the background.” Cui, section 2.3; “An ML application’s workers process their assigned input data and use simple Read and Update methods to fetch or apply a delta to parameter values…” Examiner note: the GPUs send the parameter values being fetched by the CPU. Applying a delta to the parameter values is understood as the broadcasting step).

As per claim 13, Cui teaches a computer program product for accelerating neural network data parallel training in multiple graphics processing units (GPUs) using at least one central processing unit (CPU) (Cui, section 1 pg. 1; “a parameter server system specialized for scaling deep learning applications across GPUs…handles the synchronization and communication complexities associated with sharing the model parameters being learned across parallel workers…supports data-parallel model training…and carefully orchestrating data movement between CPU and GPU memory”).
Cui fails to explicitly teach the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer having the multiple GPUs to cause the computer to perform a method comprising: forming a set of chunks, each of the chunks including a respective group of neural network layers other than a last layer; and performing one or more chunk-wise synchronization operations during a backward phase of the neural network data parallel training, by each of the multiple GPUs and the at least one CPU.
However, Cui-2 teaches the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith (Cui-2 slide 2; discloses a machine learning program on a device. Examiner note: the device displayed in the slide is understood as a non-transitory device) the program instructions executable by a computer having the multiple GPUs (Cui-2 slides 3-4, discloses a machine learning program that includes multiple distributed GPU machine learning workers) to cause the computer to perform a method comprising: forming a set of chunks, each of the chunks including a respective group of neural network layers other than a last layer (Cui-2 slide 15, discloses that for each iteration of training, the data of two layers at a time are used. The slide shows two layers other than a last layer. Examiner note: the examiner interprets the combination of two layers at a time as a chunk); and 
(Cui-2, slides 14-18; discloses that two layers are chunked together at each step during the forward and backward passes).  
Cui and Cui-2 are analogous because they are both directed to large scale neural network training. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cui-2’s method of chunking layers together during the forward and backward phases of training into Cui’s method of scalable deep learning on distributed GPUs into in order to improve scalability, convergence, speed, and throughput of the network training (Cui-2, slide 31). 
As per claim 14, the claim recites the neural network data parallel training is performed over a plurality of iterations, and the method further comprises evaluating a performance of the neural network data parallel training at each of the plurality of iterations. This is the same limitation as disclosed in claim 2 and is thus rejected with the same rationale applied against claim 2. 	
As per claim 19, the claim recites the computer program product of claim 13, wherein the method comprises sending from the multiple GPUs to the at least one CPU for accumulation, partial gradients for one or more of the chunks while each of the multiple GPUs continue to compute partial gradients for one or more other ones of the chunks. The claim has limitations that are similar to the limitations of claim 7 and is thus rejected with the same rationale applied against claim 7. 
As per claim 20, Cui teaches a computer processing system, comprising: a set of multiple graphics processing units (GPUs); and a set of one or more central processing units (CPUs) for accelerating neural network data parallel training in the multiple GPUs ), (Cui, section 1 pg. 1; “a parameter server system specialized for scaling deep learning applications across GPUs…handles the synchronization and communication complexities associated with sharing the model parameters being learned across parallel workers…supports data-parallel model training…and carefully orchestrating data movement between CPU and GPU memory”). 
Cui fails to explicitly teach wherein at least one of the processing units, from among the multiple GPUs and the one or more CPUs, is configured to form a set of chunks, each of the chunks including a respective group of neural network layers other than a last layer, and wherein the processing units from among the multiple GPUs and the one or more CPUs, are configured to perform one or more chunk-wise synchronization operations during a backward phase of the neural network data parallel training.
However, Cui-2 teaches wherein at least one of the processing units, from among the multiple GPUs and the one or more CPUs, is configured to form a set of chunks, each of the chunks including a respective group of neural network layers other than a last layer (Cui-2, slide 4; discloses multiple GPU machine learning workers and Cui-2 slide 7 discloses a CPU. Cui-2, slides 14-18; discloses that the nodes across two layers are grouped together. Slide 15 shows layers other than the last layer grouped together. Examiner note: the grouping of two layers together is a chunk of layers), and
wherein the processing units from among the multiple GPUs and the one or more CPUs, are configured to perform one or more chunk-wise synchronization operations during a backward phase of the neural network data parallel training (Cui-2, slide 4; discloses multiple GPU machine learning workers and Cui-2 slide 7 discloses a CPU. Cui-2, slides 14-18; discloses that two layers are chunked together at each step during the forward and backward passes).  
Cui and Cui-2 are analogous because they are both directed to large scale neural network training. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cui-2’s method of chunking layers together during the forward and backward phases of training into Cui’s method of scalable deep learning on distributed 
Claims 10-12 are rejected under 35 U.S.C. as being unpatentable over Cui in view of Cui-2 as shown above, further in view of “Tradeoffs between synchronization, communication, and computation in parallel linear algebra computations” to Solomonik et al (hereinafter, “Solomonik”).
As per claim 10, the combination of Cui and Cui-2 as shown above teaches the computer implemented method of claim 1. 
While Cui discloses neural network data parallel training as Cui, section 1 pg. 1; “a parameter server system specialized for scaling deep learning applications across GPUs…handles the synchronization and communication complexities associated with sharing the model parameters being learned across parallel workers…supports data-parallel model training…and carefully orchestrating data movement between CPU and GPU memory”
However, the combination of Cui and Cui-2 fails to explicitly teach the computer-implemented method of claim 1, further comprising: generating a cost model for the [neural network] data parallel training that considers a computation cost, a communication cost and a synchronization cost for the neural network data parallel training; and evaluating the [neural network] data parallel training based on the cost model. 
However, Solomonik teaches: the computer-implemented method of claim 1, further comprising: generating a cost model for the [neural network] data parallel training that considers a computation cost, a communication cost and a synchronization cost for the [neural network] data parallel training  (Solomonik, Introduction page 3:2; “We model a parallel machine as a network of processors…We define a schedule to be a directed acyclic graph (DAG), G , in which each vertex is a computation, communication, or synchronization task with an associated cost in terms of these coefficients. The overall cost of the schedule, T(G ) is given by the maximal sum of costs of tasks on some path in the schedule DAG…We can decompose the execution time in terms of the four coefficients as
T (G) = α · S + β · W + γ · F + ν · W,
where we introduced four algorithmic cost components:
S = number of synchronizations (network latency cost),
W = number of words of data moved across the network (interprocessor bandwidth
cost/communication cost),
F = number of in-cache floating point operations performed (computational cost),
and
W = number of words of data moved between main memory and cache (memory
bandwidth cost”), and 
evaluating the neural network data parallel training based on the cost model
(Solomonik, Introduction page 3:2; “To exploit more parallelism, it is often necessary to communicate more data per unit of work or perform more frequent synchronizations between processors. This article formally analyzes the trade-offs between the computation, communication, and synchronization costs in algorithms… We apply the lower bounds to algorithms in dense linear algebra…”). 
Cui, Cui-2, and Solomonik are all analogous art because they are all directed to parallelization computations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solomonik’s parallelization cost model into Cui-2’s and Cui’s method of scalable deep learning 
As per claim 11, the combination of Cui, Cui-2, and Solomonik teaches the limitations of claim 10 as shown above. Cui further discloses adjusting parameters for the backward phase of the neural network data parallel training (Cui, section 2.1 pg. 3; “during the backward pass, the gradient of each connection weight is calculated from the error terms and the retained node values, and the connection weights (i.e., the model parameters) are updated using these gradients”).
Cui and Cui-2 do not explicitly teach further comprising adjusting parameters [for the backward phase of the neural network data parallel training] based on the cost model.
However, Solomonik further teaches, the computer-implemented method of claim 10, further comprising adjusting parameters [for the backward phase of the neural network data parallel training] based on the cost model,  (Solomonik, conclusion page 3:45; “…these trade-offs should be viewed as algorithmic tuning parameters, which should be adjusted differently on different architectures to navigate the cost trade-offs and minimize runtime”).


Cui, Cui-2 and Solomonik are all analogous art because they are all directed to parallelization computations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solomonik’s cost model into Cui-2 and Cui’s method of deep learning on distributed GPUs in order to analyze the trade-offs between the computation, communication, and synchronization costs. This allows us to obtain lower bounds of all algorithms that we consider in a general fashion. (Solomonik,  page 3:2). 
As per claim 12, the combination of Cui, Cui-2, and Solomonik teaches the limitations of claim 10 as shown above. Cui further teaches the computer-implemented method of claim 10, further comprising automatically determining synchronization points (Cui, section 1 pg. 1; “GeePS handles the synchronization and communication complexities associated with sharing the model parameters being learned across parallel workers”). 

Cui and Cui-2 do not explicitly teach for performing one or more chunk wise synchronization operations based on the cost model. However, Solomonik teaches for performing the one or more chunk wise synchronization operations based on the cost model  (Solomonik, page 3:2; “To exploit more parallelism, it is often necessary to communicate more data per unit of work or perform more frequent synchronizations between processors. This article formally analyzes the trade-offs between the computation, communication, and synchronization costs…” Examiner note: Examiner interprets Solomonik to be teaching that determining frequency of synchronizations (i.e. more synchronization points vs. less synchronization points) is based on the analysis of the cost for the various frequencies of synchronizations analyzed). 
Cui and Solomonik are analogous art because they are both directed to parallelization computations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cost model of Solomonik into the method of Cui before the effective filing date of the claimed invention in order to analyze the trade-offs between the computation, communication, and synchronization costs. This allows us to obtain lower bounds of all algorithms that we consider in a general fashion (Solomonik, page 3:2). 

Allowable Subject Matter
Claims 3-6 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHMUEL Y. WEINFELD whose telephone number is (571)272-9893.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/SHMUEL Y WEINFELD/Examiner, Art Unit 4172  

/ANN J LO/Supervisory Patent Examiner, Art Unit 2126